DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 36, 38-43, 52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to Applicant’s amendments filed 24 November 2020, the rejections under 35 USC 112 and claim objections have been withdrawn.
Applicant’s argument on pages 5-6 of the response filed 13 January 2020, entered 12 February 2020, that the claims as amended consider the amount and identity of each component of the polymer composition forming the insulation layer are now commensurate in scope with the claims is found persuasive. Thus, applicant’s argument that unexpected benefits are found in comparison of Ref. 2 representing amounts of peroxide found in examples of Bostrom (Bostrom Para 93 Table 2) compared to Inv. 1-3 (Specification Table 1) are found persuasive. 
The rejection of the claims under 35 USC 103 over the closest prior art Bostrom et al. (US 20080254289, corresponding to EP 1695996, already made of record) has been withdrawn. While Bostrom discloses a DC power cable which may have each component in amounts overlapping with those presently claimed, Bostrom does not disclose the presently claimed conductivity of the polymer composition forming the insulation layer, and in particular does not identify as critical the presently claimed peroxide amount of 10 to 28 mmol.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.D.L/               Examiner, Art Unit 1787    

/ELIZABETH A ROBINSON/            Primary Examiner, Art Unit 1787